DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al (US 2018/015229) in view of Ylonen (US 2015/0222604) and in further view of Jiang et al (US 10,063,591). 
Regarding claim 1, 13 and 17 (all currently amended), Rossi et al disclose a method, apparatus and system comprising: 
a first computing device, a second computing device, and a third computing device, wherein the first computing device comprises: at least one processor; and a memory device comprising executable instructions, wherein the second computing device comprises: at least one processor; and a memory device comprising executable instructions and wherein the third computing device comprises: at least one processor; and a memory device comprising executable instructions [0012, 0117-0119];
Please note that in this example an intermediate device sits between a host  and user device, wherein the user device is requesting access to a host device
receiving, from a first device, a request to establish a connection with a third device, wherein the request indicates a user of the client device [0011, 0012, 0048, 0097, figure 2];
Please note that in this example the computing device requests access to the host via an intermediary. 
authenticating, using a public key corresponding to the client device, the user determine whether the first computing device has privileges to access the third computing device (host) [0060, 0062, 0066];
Please note that in this example the intermediary can use an authenticator to authenticate the user. 
However, Rossi et al does not expressly disclose but Ylonen
after determining that the first computing device has privileges to access the third computing device, retrieve a private key corresponding to the third computing device; and establish, using the private key, the communication session with the third computing device [0609-0637];
Please note that in this example it can be decided if the user belongs to the appropriate group to gain access to the different server devices. 
the first computing device to transmit, to the second computing device and based on a private key corresponding to the second computing device, a request to establish a communication session with the third computing device, cause the second computing device to: receive the request to establish the communication session with the third computing device [0970-0976, 0322-0329]; 
Please note that in this example a connection to the server can be made based on the private key. 
However, Rossi et al and Ylonen does not expressly disclose but Jiang et al discloses:
after receiving an indication that the communication session has been established, transmit encrypted data to the second computing device [column 8 lines 33-66];
Please note that in this example a “Server Hello” message may be sent to indicate a session has begun. 
receiving, from the client device, encrypted communications; decrypting the encrypted communications, thereby generating decrypted data; encrypting the decrypted data for the server, thereby generating encrypted data; transmitting the 
Please note that in example messages sent to the server may be intercepted by the interception system such that they are decrypted, reviewed and re-encrypted before being sent to the server. Also, the communications from the server to the client device may also be intercepted and re-encrypted before being sent to the client device.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rossi et al by determining privileges of user devices, for the purpose of allowing access to authorized parties, based upon the beneficial teachings provided by Ylonen, see for example [abstract].  .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rossi et al and Ylonen by intercepting messages for review for the purpose of verifying the messages are authentic, based upon the beneficial teachings provided by Jiang et al, see for example [abstract].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2 (original), 3 (currently amended) and 18 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al further disclose coordinate communications between the first computing device and the third computing 
Regarding claim 4 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al further disclose storing the recorded communications between the client device and the server; and outputting, via a user interface, the stored communications [0043, 0046, 0047]. 
Regarding claim 6 and 15 (both currently amended), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al and Ylonen does not expressly disclose but Jiang et al further disclose coordinating communications between the client device and the server further comprises: receive, from the server, second encrypted communications; decrypt the second communications from the server, thereby generating second decrypted data; encrypt the second decrypted data thereby generating second encrypted data; and transmit the second encrypted data to the client device [column 6 lines 1-16];
Please note that in this example, communications from the server to the client device may also be intercepted and re-encrypted before being sent to the client device. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 7 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose retrieving an indication of one or more groups corresponding to the user; and determining whether the one or more groups are authorized to access the server [0229, 0974]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 8 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose the private key comprises a private key corresponding to a group of the one or more groups [0259]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 9 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose receiving, from the client device, a request to execute a command to modify a second user's role in a group; determining whether the user has privileges to execute the command; and after determining that the user has privileges to execute the command, executing the command, thereby modifying the second user's role in the group [0259]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 10 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose the private key is accessible by a plurality of users (i.e., automatically visible) [0259]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 11 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose verifying, by an operating system, that the user is a member of a group that has access to the private key corresponding to the server [0229]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 12 (original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose the group comprises a system group of the operating system [0259, 0974]. 
The rationale to combine is the same as disclosed in point (7). 
Regarding claim 14 and 19 (both original), Rossi et al, Ylonen and Jiang et al disclose all the limitations of claims 1, 13 and 17. Rossi et al does not expressly disclose but Ylonen further disclose determine whether the user has privileges to access the server comprise instructions that cause the apparatus to determine, based on data stored by the apparatus, that the user is authorized to access the server [0229, 0974]. 
The rationale to combine is the same as disclosed in point (7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei et al (US 2021/0203491): Technologies for key management of internet-of-things (IoT) devices include an IoT device, an authority center server, and a group management server. The IoT device is configured to authenticate with an authority center server via an offline communication channel, receive a group member private key as a function of the authentication with the authority center server, and authenticate with a group management server via a secure online communication channel using the group member private key. The IoT device is further configured to receive a group shared key as a function of the authentication with the group management server, encrypt secret data with the group shared key, and . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436